Citation Nr: 0505836	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-13 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic acquired 
disorder manifested by muscular strain of the left trapezius 
and back resulting from injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The appellant served on inactive duty for training 
(INACDUTRA) on September 28, 1984, and has reserve service.


This appeal to the Board of Veterans' Appeals (Board) 
previously arose from an October 2001 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The RO denied entitlement to service connection for a back 
disorder.

In March 2003 the RO denied entitlement to service connection 
for muscular strain of the left trapezius and back.

In December 2003 the appellant provided oral testimony before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of her testimony has been associated with the 
claims file.

In May 2004 the Board remanded the claim to the RO for 
further development and adjudicative action.

In October 2004 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  A chronic acquired disorder manifested by muscular strain 
of the left trapezius and back resulting from injury was not 
shown during INACDUTRA.

2.  The competent and probative medical evidence of record 
establishes that the appellant does not have a chronic 
acquired disorder manifested by muscular strain of the left 
trapezius and back resulting from injury which has been 
linked to INACDUTRA on any basis.


CONCLUSION OF LAW

A chronic acquired disorder manifested by muscular strain of 
the left trapezius and back resulting from injury was not 
incurred in or aggravated by INACDUTRA.  38 U.S.C.A. 
§§ 101(2), (22), (24), 1101, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the reserve service medical records discloses 
that the appellant was seen on September 28, 1984, at which 
time she was treated for muscular strain of the left 
trapezius.  She provided a history of having lifted a fire 
hose during fire training and having thereby sustained acute 
sharp pain across the left trapezius distribution.

A medical record dated on October 1, 1984, shows a finding of 
generalized muscular strain over the back, predominant left 
shoulder.  The appellant was noted to have begun physical 
therapy on October 2, 1984.  

An October 12, 1984 Line of Duty Determination report shows 
the appellant was in fire training on September 28, 1984, 
working with fire hoses.  She lifted a hose at which time she 
immediately felt sharp pain along the left trapezius 
distribution in the back.  The determination was that the 
above incident was in the line of duty.

Muscular strain was reported to have been resolving on 
October 18, 1984.  A June 19, 1988 periodic general medical 
examination report shows that clinical evaluation of the 
spine and upper extremities was reported as normal.

A May 2003 statement from an individual whose signature is 
unintelligible makes references to treatment of the appellant 
for complaints of left shoulder and back pain.

In December 2003 the appellant provided oral testimony before 
the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of her testimony has been associated with the 
claims file.

VA conducted a medical examination of the appellant in June 
2004.  The examiner recorded that the claims file had been 
reviewed.  He recorded the facts and circumstances of the 
appellant's documented service injury.  He also recorded that 
in 1996, while at work, the appellant has been involved in a 
Workman's Compensation motor vehicle accident.  She was 
hospitalized and treated with physical therapy and 
medications, and subsequently required surgery for a torn 
right rotator cuff.  

Thereafter, she had been on muscle relaxants and analgesics.  
She was seeing her family physician every three months for 
increased medications, and was also seen by her orthopedic 
surgeons.  She had since required the use of a transcutaneous 
electrical nerve stimulating (TENS) unit, and used a back 
support.  Three years previously she had increased left 
shoulder pain and clicking, and this had not yet been 
addressed by her orthopedic surgeon.  She began seeing a 
chiropractor in 2000 for increasing pain and over a period of 
three years, received about 200 treatments.

The examination resulted in a diagnosis of resolved back and 
left trapezius muscle strain.  The examiner recorded that it 
was his opinion it was less likely as not, that any 
disability or complaints that the appellant presently had, 
was related to the initial injury sustained while she was on 
INACDUTRA in September 1984.  This was based on the lack of 
documentation or history of complaints or care rendered 
between 1984 and 1996.  

Following her motor vehicle accident, a nonservice-related 
event, however, she had a significant increase in care 
rendered and medications required, and this had continued to 
date.  It was the examiner's opinion that any complaints the 
appellant presently had are directly related to the motor 
vehicle accident of 1996, described above.

Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service...."38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d) 
(2004).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury or 
disease incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a), (d) (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).


Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis
Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)].  It appears that the VCAA is applicable to the 
issue on appeal because the veteran's claim was received 
after November 9, 2000, the effective date of the new law.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  

VA must also advise a claimant as to which evidence the 
claimant must supply, which evidence VA will obtain on his 
or her behalf and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, the October 2001 determination, March 
2003 rating decision, March 2003 Statement of the Case (SOC), 
and the October 2004 Supplemental Statement of the Case 
(SSOC) cite the law and regulations that are applicable to 
the appeal and explain why the RO denied the claim for 
service connection for muscular strain of the left trapezius 
and back.  The March 2003 SOC, and October 2004 SSOC set 
forth the text of the VCAA regulations.  

In addition, in March 2003, January 2004, and June 2004 the 
RO sent the appellant letters that explained the expanded VA 
notification and duty to assist obligations under the VCAA.  
The letters advised her that private or VA medical records 
would be obtained if he provided the names and addresses of 
all sources of treatment and the approximate dates of 
treatment.  The letter explained that the RO would help her 
obtain evidence such as medical records, employment records, 
or records from Federal agencies if she furnished enough 
information to enable VA to request them.  

The forms required to authorize the release of private 
medical records to VA were provided.  The letter served to 
put the appellant on notice of the applicability and effect 
of the VCAA and of her rights and responsibilities under the 
new law.  The appellant did not respond to the letters.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
denial was issued by the RO prior to issuance of any VCAA-
related notice was provide to the appellant.

VA believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made before the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  




However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  

In the present case, since the VCAA notification letter was 
not sent to the appellant before the AOJ adjudication that 
led to this appeal, its timing does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.  

However, the CAVC in Pelegrini II has left open the 
possibility that a notice error may be found to be non-
prejudicial to a claimant.  All the VCAA requires is that the 
duty to notify be satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Accordingly, while the VCAA notice was not provided before 
the first AOJ adjudication of the claim, notice was provided 
before the transfer and certification of the case to the 
Board.  After the notice was provided, the appellant was 
given ample time in which to respond.  

Thereafter, the case was readjudicated and a supplemental 
statement of the case was provided to her.  No further 
communication was received from her.  She has been provided 
with every opportunity to submit evidence and argument in 
support of her claim, and to respond to VA notices.  
Therefore, notwithstanding Pelegrini II, to decide the appeal 
at the present time does not result in prejudice to the 
appellant.  

The appellant was afforded a hearing before the undersigned 
Veterans Law Judge sitting at the RO in December 2003.  Her 
testimony was essentially consistent with contentions 
presented on appeal and has been reviewed in its entirety.

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
appellant has been afforded numerous opportunities to 
submit additional evidence.  In this case, although the 
VCAA notice letters that were provided to the appellant 
do not contain the "fourth element," the Board finds 
that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to the claim.  

As noted above, the RO's VCAA notice letters discussed the 
evidence requirements that apply to the claim at issue and 
advised her of the importance of submitting evidence to 
satisfy these requirements.  

The instructions regarding the need to submit the specified 
evidence is the substantial equivalent of an explicit request 
that she submit any evidence that she had in her possession.  
As noted above, it is also relevant that the appellant did 
not respond to these notices.  

The Board finds that in the context of the entire record the 
content requirements of a VCAA notice have been satisfied and 
that any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  



The VCAA requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law 
administered by the Secretary of Veterans Affairs, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  

The appellant was afforded a VA examination to provide 
information addressing whether she has a disorder related to 
the service documented injury.  

The record does not identify any additional Government or 
private records which have not been obtained or for which 
reasonable procurements efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).



After a careful review of the record, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim of entitlement to service connection for a chronic 
acquired disorder manifested by muscular strain of the left 
trapezius and back.

The CAVC has held that Congress specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim." Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

In essence, the appellant has not submitted a current medical 
diagnosis of any chronic acquired disorder manifested by 
muscular strain of the left trapezius and back, muchless a 
competent medical opinion linking such disorder to service on 
any basis.  The only support for this claim is found in the 
appellant's statements on file.  She is not qualified to 
render a medical diagnosis or a medical opinion.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993) (CAVC held that a witness 
must be competent in order for his/her statements or 
testimony to be probative as to the facts under 
consideration); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The record shows that the VA examiner in June 2004 found that 
the service documented back and left trapezius muscle strain 
had resolved.  He further found that the appellant's current 
symptomatic complaints were directly related to a post 
service reported motor vehicle accident.

Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for a chronic acquired 
disorder manifested by muscular strain of the left trapezius 
and back.  38 U.S.C.A. §§ 101(2), (22), (24), 1101, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.303 (2004).

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to service connection for a chronic acquired 
disorder manifested by muscular strain of the left trapezius 
and back resulting from injury.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a chronic acquired 
disorder manifested by muscular strain of the left trapezius 
and back resulting from injury is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


